Citation Nr: 1632666
Decision Date: 08/17/16	Archive Date: 09/30/16

DOCKET NO.   12-13 891	    DATE    AUG 17 2016


On appeal from the Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than unspecified  depressive disorder.


REPRESENTATION

Appellant represented by:  Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel



INTRODUCTION

The Veteran served in the Air Force on active duty from August 1960 to August 1968. This matter comes before the Board of Veterans' Appeals (Board) on appeal
from a rating decision issued in January 2011 by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is associated with the claims file.

This matter was before the Board in December 2014 and November 2015 and remanded  for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In December 2014 and November 2015, the Board remanded the Veteran's claim to obtain a treatment progress note from Florence, Kentucky CBOC dated January 28, 2013  showing a neuropsychiatric  diagnosis  of depression,  anxiety,  anger,  and PTSD. This record is not contained in the claims file, nor has negative response in writing been associated with the Veteran's  claims  file, nor is there  a formal  finding of unavailability. The Veteran is entitled to substantial compliance with the Board's December  2014 and November  2015 remand  directives.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally,  VA treatment  records  from March 2006 note that the Veteran  was being treated  for depression  by a private treating physician,  Dr. Anthony.	In November 2015, notice was sent to the Veteran instructing him to identify any outstanding VA and non-VA records pertaining  to his acquired psychiatric  disorder that are not already of record, to include treatment records from Dr. Anthony and an Authorization  form was  enclosed.   The Veteran did not respond  to this request.

The AOJ should request the Veteran complete an Authorization form and these records  should be requested.


Accordingly, the case is REMANDED for the following action:

1. Request the treatment progress note from Florence, Kentucky CBOC dated January 28, 2013 showing a neuropsychiatric diagnosis of depression, anxiety, anger, and PTSD. Any negative response  should be in writing and associated with the claims file. Ifadvised that these records are unavailable, issue a Formal Finding of Unavailability  and notify  the Veteran.

2. Contact the Veteran and request that he complete an Authorization form to request records from Dr. Anthony. Then, these records should be requested. Any negative response should be in writing and associated with the claims file. Ifadvised that these records are unavailable, issue a Formal Finding of Unavailability and notify the Veteran.

3. Notify the Veteran that he may submit lay statements from himself and from other individuals who have first­ hand knowledge,  and/or were contemporaneously informed of the onset and/or recurrence of his psychiatric symptoms.  The Veteran should be provided  an  appropriate amount  of time to submit this  lay  evidence.

4. After any additional evidence has been associated with the claims file, request that the examiner who conducted   the April 2015 VA examination and signed the December 2015 addendum opinion, or if the examiner is no longer available,  a suitable replacement,  review the claims file and prepare an addendum opinion. The examiner should opine as to whether  it is at least as likely as not that an acquired  psychiatric  disorder,  other than unspecified depressive disorder, is related to service or had its onset during service.

An explanation for the conclusions reached should be set forth. If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed.

5. Then, readjudicate the Veteran's claims for service connection an acquired psychiatric disorde, other than unspecified depressive disorder. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and allowed an appropriate period of time to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims  that are remanded  by the Board  of Veterans'  Appeals or by the United  States Court  of Appeals for Veterans  Claims for additional  development  or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 51098, 7112 (West 2014).


STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans  Claims.  This remand  is in the nature of a preliminary  order and does not constitute a decision of the Board  on the merits of your appeal.  38 C.F.R. § 20.1100(b)  (2015).




